Citation Nr: 9916067	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-26 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1995 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims of 
disability ratings in excess of 20 percent for his service-
connected right knee disability, in excess of 10 percent for 
his service-connected left knee disability, and in excess of 
10 percent for a lumbosacral strain.  Following a hearing 
held on appeal at the RO in May 1995, the hearing officer 
granted a 20 percent rating for the veteran's lumbosacral 
strain.  The Board remanded the veteran's appeal in January 
1998 for further evidentiary development.  Thereafter, in a 
January 1999 rating action, the RO granted a 30 percent 
rating for the veteran's right knee disability, a 20 percent 
rating for his left knee disability, and a 40 percent rating 
for his lumbosacral strain with herniated disc at L3-L4.

In addition to the issues cited on the cover page of this 
decision, the veteran's representative, in April and May 1999 
presentations, raised the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability.  This issue has not been developed for 
appellate review and is not intertwined with the issues on 
appeal.  Accordingly, it is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The veteran's right knee instability is not more 
disabling than contemplated by the 30 percent rating for 
severe instability.

2.  The veteran's right knee disability includes arthritis 
that is manifested by limitation in flexion.

3.  The veteran's left knee instability is no more than 
moderate instability.

4.  The veteran's left knee disability includes arthritis 
that is manifested by limitation in flexion.

5.  The veteran's service-connected lumbosacral strain with 
herniated disc at L3-L4 is manifested by pain, muscle spasms, 
and severe loss of motion; he does not experience pronounced 
symptoms with only little intermittent relief.


CONCLUSIONS OF LAW

1.  A rating greater than the currently assigned 30 percent 
evaluation for right knee instability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a 
(Diagnostic Code 5257) (1998).

2.  A 10 percent rating for arthritis of the right knee is 
warranted separate from the 30 percent rating assigned for 
instability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5260, 5261) (1998).

3.  A rating greater than the currently assigned 20 percent 
evaluation for left knee instability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a 
(Diagnostic Code 5257) (1998).

4.  A 10 percent rating for arthritis of the left knee is 
warranted separate from the 20 percent rating assigned for 
instability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5260, 5261) (1998).

5.  A rating greater than the currently assigned 40 percent 
for service-connected lumbosacral strain with herniated disc 
at L3-L4 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5292, 5293, 
5295) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran and his representative claim 
that the veteran's service-connected knee disorders are now 
manifested by chronic pain, instability, arthritis, and a 
scar on his right knee due to a medial meniscectomy and 
multiple subsequent arthroscopic surgeries.  The veteran and 
his representative have argued that the veteran is therefore 
entitled to increased ratings for his service-connected knee 
disorders on account of instability, and separate disability 
ratings for his arthritis, and for the scar.

The veteran and his representative have also argued that the 
veteran's service-connected lumbosacral strain has worsened 
to the point that the veteran now has marked limitation of 
forward bending, arthritis, a disc herniation at L3-L4, and 
neurological impairment affecting his lower extremities.  It 
is maintained that the arthritis and disc disease ought to be 
considered when evaluating the veteran's low back disability.

I.  The Facts

At a September 1992 VA examination, the veteran reported that 
he injured his right knee in 1979, had an open arthrotomy and 
medial meniscectomy in 1980, and had two subsequent 
arthroscopic procedures in 1984 and 1985.  He complained of 
worsening pain and loss of motion in his right knee.  He also 
reported chronic swelling and occasional giving away.  
Additionally, starting in approximately 1986, he began 
experiencing similar problems with his left knee.  As for his 
back, he reported that he started having low back pain after 
his 1986 right knee surgery.  He also reported some radiation 
into his right leg.  He also reported bilateral lower leg 
numbness after prolonged sitting and leg cramps at night.

Examination of the back showed that the veteran walked with a 
side-to-side pelvic tilt, and that he could walk on his 
heels, but not on his toes.  The range of motion was:  
forward flexion to 64 degrees, backward extension to 10 
degrees, left lateral bending to 22 degrees, and right 
lateral bending to 14 degrees.  He had no spasm.  Tenderness 
was seen at L2-L3, L3-L4, over the sciatic nerve in the right 
thigh, and at one spot on the posterior tibial nerve.  While 
sensory examination disclosed somewhat variable responses, he 
had no definite neurological losses in the feet.  Motor 
testing was 2-plus in the ankles and feet.

Examination of the knees revealed mild effusion on the right, 
but no effusion on the left.  Range of motion was 0 to 120 
degrees on the right and 0 to 140 degrees on the left.  The 
veteran had bilateral crepitus.  The examiner also noted that 
there was an especially loud pop noted on extending the knee 
and the patella tended to snap and seemed to slip laterally.  
The right knee also had a scar.  The veteran had marked 
tenderness all about the patella.  The ligaments were stable.  
Rotational testing produced pain.  The examiner opined that 
the veteran had bilateral chondromalacia patellae that had 
progressed to patellofemoral arthritis and lumbosacral strain 
that was secondary to the pelvic tilt. 

More recently, VA treatment records, dated from December 1993 
to October 1997, were received.  December 1993 hospital 
records show the veteran's pre- and post-operative 
complaints, diagnoses, and treatment following a right knee 
arthroscopy.  These records also show that the veteran's 
medical history included a 1980 right medial meniscectomy and 
right knee arthroscopic procedures in 1985 and 1987.  A 
December 1993 treatment record also includes an opinion that, 
given the veteran's history of a total meniscectomy, no 
surgical options were available to prevent his "inevitable 
degenerative arthritis."  More generally, these records show 
complaints of knee pain, swelling, and locking, as well as 
observations of bilateral knee ligament laxity, decreased 
range of motion, and a diagnosis of arthritis.  See VA 
treatment records dated December 1993, July 1994, January 
1996, June 1997, October 1997, April 1998, and September 
1998.  Additionally, June 1997 and October 1997 examiners 
observed 5 to 7 mm in laxity in the left knee and medial-
lateral laxity in the right knee.

At the October 1994 VA examination, the veteran complained of 
bilateral knee pain as well as low back pain.  He also 
complained of slight sensory dulling on part of his foot.  
The examiner reported that the veteran claimed to have back 
pain secondary to his knee injuries and because of a work 
related injury.

As for his back, the veteran showed no objective evidence of 
pain on walking.  He could also heel and toe walk.  Moreover, 
the veteran had no postural abnormalities or fixed 
deformities.  The range of motion was as follows:  forward 
flexion to 90 degrees, backward extension to 30 degrees, left 
and right lateral flexion to 45 degrees, and left and right 
rotation to 95 degrees.  Back x-rays showed no adverse 
pathology.  Straight leg raising was 90 degrees bilaterally.  
Lasegue's sign was negative.  Neurological examination 
disclosed no dulling in the feet or motor weakness.  The 
diagnosis was status post back sprain with no radiological 
evidence of damage.  The examiner reported that possible 
neurological damage needed to be confirmed by an 
electromyography (EMG).  The examiner then opined that the 
multiple injuries to the veteran's back were aggravated by 
post-service heavy lifting.

As for his knees, examination showed neither swelling nor 
deformity.  The right knee had a medial meniscectomy scar and 
arthroscopic portal scars.  There was no instability and 
McMurray's test was negative.  The range of motion of the 
right knee was from 0 to 110 degrees and the left knee was 
from 0 to 135 degrees.  X-rays of the knees revealed no 
evidence of adverse pathology.  The diagnosis was status post 
meniscectomy and arthroscopy with no radiological evidence of 
damage.

A November 1994 VA EMG study included a referral that stated 
that the veteran had a great deal of pain and numbness in the 
left leg and foot, with his right knee and both ankle jerks 
absent.  Sensory and motor nerve conduction tests of the 
lower extremities were within normal limits.  However, the 
needle examination of the left lower extremity showed mild 
active and chronic neurogenic changes.  Additionally, the 
veteran could not contract his quadriceps muscle. 

The veteran testified at a personal hearing before the RO in 
May 1995.  He reported that he had chronic bilateral knee 
pain and locking.  Additionally, his right knee was swollen 
and warm to touch.  He said that his back and knee 
disabilities were aggravated by the nature of his work as a 
heavy equipment mechanic.  Upon coming home from work, his 
pain was reported as being so bad that he had to spend the 
evening lying down after taking a shower.  Despite his taking 
numerous pain medications, including Trilisate, Quinine 
Sulfate, and Tylenol, he continued to experience knee and 
back pain.  He also testified that he had had three right 
knee operations; these operations provided some temporary 
relief, and he was told that he would need a knee 
replacement.  He further testified that his knees and back 
continued to worsen.  Additionally, he reported that he had 
been diagnosed with arthritis.  Moreover, his disabilities 
also significantly limited his recreational activities.  

A March 1997 lumbar spine computerized tomography (CT) scan 
revealed a small central and right paracentral focal disc 
herniation at L3-4 which caused ventral encroachment on the 
thecal sac and mild right lateral recess narrowing.

A November 1997 letter prepared by the chief of orthopedics 
at a VA medical center (VAMC), includes an opinion that the 
veteran had arthritis of both knees based on x-ray evidence.  
The letter further reports that examination of the veteran's 
right knee revealed 10 degrees of hyperextension, flexion to 
130 degrees, slight valgus, little or no crepitus, medial-
lateral laxity at 30 degrees of flexion, and a well-healed 
surgical scar.  Examination of the veteran's left knee 
revealed 10 degrees of hyperextension, flexion to 130 
degrees, slight valgus, coarse crepitus, and a 5 mm gap to 
medial stress at 30 degrees of flexion.  Examination of the 
veteran's back showed normal lordosis.  When erect, the 
veteran could forward flex to approximately 30 degrees.  
Neurological studies showed deep tendon reflexes that were 
diffusely suppressed but symmetric and 1-plus throughout.  
Motor examination was normal.  His sensory examination showed 
a slight diminution on the right in the L5 distribution.

The veteran also filed employment information with the RO.  
Specifically, he filed April 1997 and September 1998 letters 
from the United States Coast Guard which show that he was not 
selected for a job because other applicants were more 
qualified.  He also filed a document entitled "Report of 
Merit Promotion" which shows that he was approved for 
promotion but not selected in May 1997.

A May 1998 letter prepared by the chief of orthopedics at a 
VAMC shows that the physician had reviewed the veteran's 
September 1992 and October 1994 VA examinations and believed 
that the 1992 examination was more accurate. 

A July 1998 magnetic resonance imaging (MRI) of the knees 
revealed that the right knee had a small effusion and 
osteophytes consistent with degenerative changes.  It also 
revealed that the left knee had a small effusion and 
osteophytes consistent with degenerative joint disease.  
Additionally, an abnormal signal was seen in the posterior 
horn of the medial meniscus consistent with degenerative 
changes.

At a November 1998 VA examination, the veteran complained of 
chronic pain across the low back with periodic radiation into 
the lower extremities.  The radiating pain could last from 
thirty seconds up to several hours; the pain was greater on 
the right, and could travel as far as his knee.  
Additionally, his pain was aggravated by sitting down for 
more than 10 minutes and by walking "any distance."  He 
also reported that his back pain started after his second 
right knee arthroscopy in 1987.  Complaints relative to his 
knees included weakness, popping, crepitus, giving way, and 
chronic swelling.  He also reported interference with his 
employment.  Current medication included Percocet twice a 
day.

Examination of the back revealed tenderness at L5 and over 
the right sciatic notch.  Additionally, the veteran reported 
that pressure on the right sciatic notch caused pain to 
radiate into his legs.  Range of motion was as follows:  
flexion to 15 degrees and right and left lateral bending to 5 
degrees.  The examiner reported that the foregoing 
restrictions were due to pain and muscle spasm.  Straight leg 
raising was positive on the right.  Reflexes, though "barely 
detectable" in the lower extremities, were symmetrical.  The 
examiner recited the findings of a 1997 CT scan.  Lumbar 
spine x-rays revealed that there might be minimal narrowing 
at the L5-S1 interspace and minimal osteophyte formation.

On examination, the right knee was tender medially and 
laterally, but no osteophytes were felt.  Both knees had full 
range of motion, but the motion was accompanied by complaints 
of pain, crepitus, and a cracking noise.  Ligaments were 
stable bilaterally, but McMurray's test was "strongly" 
positive bilaterally.  The examiner opined that any motion of 
the knees caused pain.  The right knee had multiple scars 
from the meniscectomy and arthroscopic procedures that were 
minimally disfiguring and had no adverse symptomatology.  The 
examiner recited the findings of a 1998 MRI.  The examiner 
then opined that the arthritis which was present in both 
knees was attributable to service-connected disability.  
There was limitation in both knees in that it was quite 
painful to go beyond 90 degrees of flexion.  It was also felt 
that the range of motion could be decreased by up to 50 
percent during over-activity, overuse, or during flare-ups of 
his symptoms.  Limitation of motion of the spine was severe.

The diagnoses were herniated disc at L3-L4, status post 
multiple operations on the right knee with degenerative 
changes by history and by MRI, and degenerative changes of 
the left knee with degeneration of the posterior horn of the 
medial meniscus.

At a December1998 VA back examination, the veteran reported 
his medical history and complaints of knee and back pain as 
outlined above.  On examination, veteran walked with a limp.  
He had no paraspinal spasms or sciatic notch tenderness.  
Lateral bends were done well.  Motor strength was 5/5.  
Straight leg raising was positive on the right at 8 percent 
and negative on the right.  Sensory examination showed that 
he was variable to pinprick and cold in areas of decreased 
pinprick sensation.  The toes were down going and hip 
maneuvers were positive bilaterally.  The examiner recited 
the November 1998 lumbar spine x-ray and 1997 CT scan 
findings.  The examiner then opined that forward bending was 
only to approximately 20 degrees.  Additionally, a CT showed 
a herniated disc at L3-L4, but this examination did not show 
that it was affecting either sensory, motor nerve, or 
peripheral nerve function.  It was opined that there was 
minimal osteoarthritis of the spine, but not out of 
proportion with the veteran's age; it was felt that the 
arthritis was not made worse by service-connected back 
disability.  Lastly, it was opined that the limitation of 
motion in the spine was "moderate" and the examiner found 
no nerve impairment on this examination. 

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  

Knees

Historically, service connection has been granted for 
residuals of a right knee meniscectomy and this disability 
was for years evaluated by the RO as 10 percent disabling 
under Diagnostic Code 5259 (removal of cartilage with post-
operative symptoms).  See RO decisions entered in July 1981, 
September 1982, and October 1991.  The RO also granted 
service connection for chronic left knee sprain and evaluated 
it as zero percent disabling under Diagnostic Code 5257 
(recurrent subluxation or lateral instability).  See RO 
decisions entered in September 1982 and October 1991.  
However, a hearing officer in an August 1992 rating action 
re-characterized the veteran's right knee disability as 
"residuals of cartilage derangement" and left knee 
disability as a "cartilage tear."  The hearing officer also 
evaluated the right knee disability as 20 percent disabling 
under Diagnostic Code 5257 and evaluated the left knee 
disability as 10 percent disabling under Diagnostic 
Code 5257.  Thereafter, the RO, in a January 1999 rating 
action, evaluated the right knee disability as 30 percent 
disabling under Diagnostic Code 5257 and evaluated the left 
knee disability as 20 percent disabling under Diagnostic 
Code 5257.  

Rating in accordance with Diagnostic Code 5257 suggests that 
other considerations, such as limitation of motion or pain 
with use, are not to be undertaken when evaluating the 
veteran's disability.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  However, the Board notes that the July 1981, 
September 1982, October 1991, August 1992, January 1995, and 
January 1999 rating actions discussed range of motion when 
evaluating the severity of the veteran's knee disabilities.  
Moreover, the statement of the case issued in July 1995 
provided the veteran with the laws and regulations for rating 
knee disabilities based on loss of range of motion.  The 
Board finds that the foregoing actions by the RO indicate 
that certain debility other than subluxation or instability 
has been treated as part of the veteran's service-connected 
knee disabilities.

The Board notes that, in a precedent opinion by VA General 
Counsel, it was noted that separate ratings may be assigned 
in cases where the service-connected disability includes both 
arthritis and instability, provided of course, that the 
degree of disability is compensable under each set of 
criteria.  VAOPGCPREC 23-97 (July 1, 1997).  The basis for 
this opinion was that the applicable rating criteria "suggest 
that those codes apply either to different disabilities or to 
different manifestations of the same disability..."  Id.

Controlling laws and regulations provide that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Moreover, under Diagnostic 
Code 5260 limitation of flexion of a knee is rated 0 percent 
when limited to 60 degrees, 10 percent when limited to 45 
degrees, and 20 percent when limited to 30 degrees.  
38 C.F.R. § 4.71a (1998).

Furthermore, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.

Accordingly, the Board finds that a separate 10 percent 
rating is warranted for loss of motion of each knee due to 
arthritis.  VAOPGCPREC 23-97.  As noted above, the RO has 
historically conceded that loss of motion was a manifestation 
of the veteran's service-connected knee disabilities.  
Moreover, the record on appeal contains evidence of arthritis 
in the veteran's knees, which in turn has been attributed to 
service-connected disability.  Tellingly, the November 1998 
VA examiner also opined that there was limitation of flexion 
to 90 degrees with a decrease of up to 50 percent during 
activity or flare-ups.  Therefore, the Board concludes that, 
with resolution of doubt in the veteran's favor, the 
functional loss experienced as to each knee equates to 
disability contemplated by the criteria for a 10 percent 
rating under Diagnostic Code 5260 (50 percent of 90 degrees).  
38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5260); VAOPGCPREC 
23-97 (July 1, 1997); DeLuca, supra.  (These ratings are 
separate from the 30 percent assigned for the right knee and 
the 20 percent assigned for the left knee under Diagnostic 
Code 5257.  VAOPGCPREC 23-97.)

Next, the Board concludes that a rating greater than 30 
percent for right knee instability and a rating greater than 
20 percent for left knee instability is not warranted under 
Diagnostic Code 5257.  

The RO, via its January 1999 rating action, assigned the 
veteran the highest disability rating possible under 
Diagnostic Code 5257 for right knee instability.  Therefore, 
an increased schedular rating cannot be awarded the veteran's 
right knee disability under Diagnostic Code 5257.  Moreover, 
there is no indication in the evidence described above that 
instability exceeds the most severe case as contemplated by 
the rating criteria.  

As for the left knee disability, VA treatment records, dated 
from December 1993 to October 1997, show complaints of knee 
pain, swelling, and/or locking, as well as observations of 
bilateral knee ligament laxity.  Moreover, June 1997 and 
October 1997 examiners observed 5 to 7 mm laxity in the left 
knee.  At the October 1994 VA examination, there was no 
instability and McMurray's test was negative.  Nevertheless, 
the November 1997 letter reported that the left knee showed, 
at 30 degrees of flexion, approximately 5 mm. lateral gap to 
medial stress.  Moreover, at the most recent VA examination, 
conducted in November 1998, the examiner observed that, when 
examined at a time of maximum disability, the knee ligaments 
were stable bilaterally but McMurray's test was "strongly" 
positive bilaterally.  

The absence of more than minimal problems with laxity, even 
with stress on the knee, leads the Board to conclude that an 
increased rating is not warranted.  Indeed, the most recent 
VA examination revealed that the ligaments were stable.  
Consequently, the Board concludes that such findings do not 
suggest greater disability than already contemplated by the 
20 percent rating for "moderate" instability.  Accordingly, 
an increased rating for left knee instability is not 
warranted under Diagnostic Code 5257. 

While it might be argued that the Board's analysis should 
include consideration of whether separate ratings are 
warranted for removal of cartilage with post-operative 
symptoms or impairment of the tibia and fibula, it should be 
pointed out that the currently assigned 10 percent for loss 
in flexion contemplates various symptoms, including pain and 
limitation of motion.  Moreover, the 30 percent currently 
assigned for right knee instability and the 20 percent 
currently assigned for left knee instability contemplate 
symptoms of instability such as occur with loose motion.  
Therefore, assigning separate ratings under Diagnostic 
Code 5258, 5259, or 5262 would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (1998).

In addition, because the record on appeal shows that the 
veteran's right knee has post-operative scars, the Board will 
consider whether the veteran is entitled to any separate 
compensable rating for this scarring under either Diagnostic 
Code 7803, 7804, or 7805.  38 C.F.R. § 4.118 (1998).  In this 
regard it should be noted that, at the September 1998 VA 
examination, the examiner reported that the right knee had 
multiple scars from the meniscectomy and arthroscopic 
procedures that were minimally disfiguring and had no adverse 
symptomatology.  There is no evidence in the record that 
contradicts this opinion regarding the effect of the 
scarring.  Therefore, a separate rating is not warranted 
under Diagnostic Code 7803, 7804, or 7805.

(The effect of the Board's decision outlined above is to 
confirm the 30 percent currently assigned for right knee 
instability and the 20 percent currently assigned for left 
knee instability under Diagnostic Code 5257 and to assign 
separate 10 percent ratings for each knee on account of 
arthritis and resulting functional losses.  Diagnostic Code 
5260.)

Low Back

Historically, the veteran has been service-connected for 
lumbosacral strain and this disability was for years 
evaluated by the RO as 10 percent disabling under Diagnostic 
Code 5295 (lumbosacral strain).  See RO decision entered in 
December 1992.  Subsequently, a hearing officer re-
characterized the veteran's disability as lumbosacral strain 
with evidence of mild, active and chronic left L-5 and S-1 
root lesions and evaluated the disability as 20 percent 
disabling under Diagnostic Code 5293 (intervertebral disc 
syndrome).  Thereafter, the RO, in a January 1999 rating 
action, described the service-connected disability as 
"lumbosacral strain with herniated disc L3-4" and evaluated 
the disability as 40 percent disabling under Diagnostic Code 
5293.

The Board notes that, given the 40 percent rating currently 
assigned the veteran's service-connected low back disability, 
he will only be entitled to an increased rating under the 
Diagnostic Codes used to rate the back if:  he has a fracture 
with cord involvement requiring long leg braces or being 
bedridden (100 percent) or a fracture of the vertebra without 
cord involvement but leading to abnormal mobility requiring a 
neck brace (60 percent) (Diagnostic Code 5285); complete 
ankylosis of the spine at a favorable angle (60 percent) 
(Diagnostic Code 5286); ankylosis of the lumbar spine at an 
unfavorable angle (50 percent) (Diagnostic Code 5289); or 
problems compatible with intervertebral disc syndrome with 
pronounced symptoms (60 percent) (Diagnostic Code 5293).  
38 C.F.R. § 4.71a (1998).  

As for whether an increased rating may be assigned under 
Diagnostic Code 5293, the Board finds that the evidence does 
not disclose problems tantamount to pronounced intervertebral 
disc syndrome.  The veteran has complained of radiating pain.  
Moreover, one VA examiner reported a back muscle spasm.  
Additionally, the motion of the veteran's low back has been 
described as severely limited.  Nonetheless, the disc-related 
symptoms have not been persistent to the point that he only 
experiences little intermittent relief.  Additionally, the 
pain he experiences, especially with activity or when 
required to perform full flexion, has not been shown to be so 
disabling as to equate to a problem that results in only 
little intermittent relief.  Therefore, even when considering 
functional limitations due to pain or other factors as 
identified in 38 C.F.R. §§ 4.40, 4.45 (1998), the Board does 
not find that the veteran's functional losses equate to the 
debility contemplated by the 60 percent rating for 
intervertebral disc syndrome.  VAOPGCPREC 36-97 (Dec. 12, 
1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board next notes that the veteran's claims file does not 
contain a diagnosis of ankylosis of the lumbar spine.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992); see also March 
1997 lumbar spine CT and November 1998 lumbar spine x-rays.  
In the absence of ankylosis, the Board may not rate his 
service-connected low back disability as ankylosis.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  Consequently, an increased 
schedular rating is not warranted for the veteran's service-
connected low back disability under either Diagnostic Code 
5286 or Diagnostic Code 5289.

The Board next turns to the appropriateness of rating the 
veteran's service-connected low back disability under 
Diagnostic Code 5285.  The Board notes that a March 1997 
lumbar spine CT revealed only a small central and right 
paracentral focal disc herniation at L3-4 which caused 
ventral encroachment on the thecal sac and mild right lateral 
recess narrowing.  Additionally, November 1998 lumbar spine 
x-ray revealed only minimal narrowing at the L5-S1 interspace 
and minimal osteophyte formation.  Moreover, there is no 
suggestion in the record that the veteran ever fractured a 
vertebra.  There being no demonstrable vertebral deformity 
due to fracture, a 10 percent rating may not be added to the 
rating already in place for limitation of motion.  
Furthermore, the veteran's service-connected low back 
disability does not result in involvement to the extent 
contemplated by a 100 percent rating under Diagnostic Code 
5285, such as cord involvement requiring long leg braces.  In 
fact, at all of the aforementioned VA examinations, the 
veteran has some lumbar spine motion, albeit limited.  
However, the fact that the veteran was capable of performing 
the movement is of key importance here.  Consequently, an 
increased schedular rating is not warranted for the veteran's 
service-connected low back disability under Diagnostic Code 
5285. 


ORDER

An increased (greater than 30 percent) rating for right knee 
instability is denied.

A separate 10 percent rating for arthritis of the right knee 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

An increased (greater than 20 percent) rating for left knee 
instability is denied.

A separate 10 percent rating for arthritis of the left knee 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

An increased schedular rating for service-connected 
lumbosacral strain with herniated disc at L3-L4 is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

